                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                    §
 BRAZOS LICENSING AND                           §
 DEVELOPMENT,                                   §       CIVIL ACTION NO. 6:20-cv-540
                                                §
        Plaintiff,                              §         JURY TRIAL DEMANDED
                                                §
 v.                                             §
                                                §
 HUAWEI TECHNOLOGIES CO., LTD.                  §
 and HUAWEI TECHNOLOGIES USA                    §
 INC.                                           §
                                                §
        Defendants.
                           ORIGINAL COMPLAINT FOR PATENT
                                   INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Brazos” or “Plaintiff”), by and through its attorneys, files this Complaint for Patent

Infringement against Defendants Huawei Technologies Co., Ltd. and Huawei Technologies

USA Inc. (collectively “Huawei” or “Defendants”) and alleges:

                                   NATURE OF THE ACTION
       1.       This is a civil action for patent infringement arising under the Patent Laws

 of the United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.




                                                    1
                                           THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws

 of Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

        3.       On information and belief, Defendant Huawei Technologies Co., Ltd. is a

 Chinese corporation that does business in Texas, directly or through intermediaries, with a

 principal place of business at Bantian, Longgang District, Shenzhen 518129, People’s

 Republic of China.

        4.       Upon information and belief, Defendant Huawei Technologies USA Inc. is a

 corporation organized and existing under the laws of Texas that maintains an established

 place of business at 2391 NE Interstate 410 Loop, San Antonio, TX 78217. Huawei

 Technologies USA, Inc. is authorized to do business in Texas and may be served via its

 registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

 75201-3136.

        5.       The Defendants operate under and identify with the trade name “Huawei.”

 Each of the Defendants may be referred to individually as a “Huawei Defendant” and,

 collectively, Defendants may be referred to below as “Huawei” or as the “Huawei

 Defendants.”

                              JURISDICTION AND VENUE
       6.       This is an action for patent infringement which arises under the Patent Laws

of the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       7.       This Court has jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

       8.       This Court has specific and general personal jurisdiction over each Huawei

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each Huawei

                                                    2
Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each Huawei Defendant would not offend

traditional notions of fair play and substantial justice because Huawei has established

minimum contacts with the forum. For example, on information and belief, Huawei

Defendants have committed acts of infringement in this judicial district, by among other

things, selling and offering for sale products that infringe the asserted patent, directly or

through intermediaries, as alleged herein.

       9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C.

§§1391 and 1400(b) because Huawei Technologies USA Inc. has committed acts of

infringement in this judicial district and has a regular and established places of business in

this judicial district and in Texas. As non-limiting examples, on information and belief,

Huawei Technologies USA Inc. has sold or offered to sell the Accused Products in this

judicial district and has employees or agents that operate Huawei equipment in this judicial

district, including at 189 CR 265, Georgetown, TX 78626, 1150 S Bell Blvd, Cedar Park,

TX 78613, 1399 S A W Grimes Blvd, Round Rock, TX 78664, 12335 IH 35, Jarrell, TX

76537, 1050 Rabbit Hill Rd, Unit #E, Georgetown, TX 78626, 1602 A W Grimes Blvd,

Round Rock, TX 78664, 4120 IH 35 N, Georgetown, TX 78626, 900 CR 272, Leander, TX

78641, 1950 Crystal Falls Pkwy, Leander, TX 78641, 1101 N Industrial Blvd, Round Rock,

TX 78681, 506 McNeil Rd, Round Rock, TX 78681, 3210 Chisholm Trail Rd, Round Rock,

TX 78681, 112 Roundville Ln, Round Rock, TX 78664, 202 Central Dr W, Georgetown,

TX 78628, 3595 E Hwy 29, Georgetown, TX 78626, 1402 W Welch St, Taylor, TX 76574,

3801 Oak Ridge Dr, Round Rock, TX 78681, 1957 Red Bud Ln #B, Round Rock, TX

78664, 6603 S Lakewood Dr, Georgetown, TX 78633, 500 W Front, Hutto, TX 78634.



                                                    3
                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 8,417,112
         10.       Brazos re-alleges and incorporates by reference the preceding paragraphs

 of this Complaint.

         11.       On April 9, 2013, the United States Patent and Trademark Office duly and

 legally issued U.S. Patent No. 8,417,112 (“the ’712 Patent”), entitled “112.” A true and

 correct copy of the ’712 Patent is attached as Exhibit A to this Complaint.

         12.       Brazos is the owner of all rights, title, and interest in and to the ’712 Patent,

 including the right to assert all causes of action arising under the ’712 Patent and the right

 to any remedies for the infringement of the ’712 Patent.

         13.       Huawei makes, uses, sells, offers for sale, imports, and/or distributes in the

 United States, including within this judicial district, products such as, but not limited to,

 Huawei service routers (collectively, the “Accused Products”).

         14.   The Accused Products include, but are not limited to OptiX PTN 3900 and 1900

 series routers.



         15.       Huawei provides several service routers such as OptiX PTN 3900, OptiX PTN

 1900,                                                                                            etc.




https://support.huawei.com/enterprise/us/category/routers-pid-
1482607112869?submodel=16533
                                                        4
         16.      Huawei OptiX PTN 3900 is a new generation metropolitan optical transport

 platform, which is developed by Huawei for packet transport. The OptiX PTN 3900 is applied

 at the convergence layer and the backbone layer of a metropolitan transport network.




https://support.huawei.com/enterprise/us/doc/EDOC1000100103

         17.      The Accused Products provides OAM functions at many layers to detect and

 locate faults rapidly.




https://support.huawei.com/enterprise/us/doc/EDOC1000100103


         18.      To ensure the stable and long-term running of the PTN equipment, the PTN

 equipment should be periodically maintained. Routine maintenance includes the remote

 maintenance (on the U2000), on-site maintenance, and spare parts maintenance.




https://support.huawei.com/enterprise/us/doc/EDOC1000096390

         19.      The accused instrumentality supports the alarm correlation analysis function

 that helps in locating the faults.



                                                    5
https://support.huawei.com/enterprise/us/doc/EDOC1000096390

        20.      There are several types of alarms such as B2_EXC, B2_SD that are based on

 the monitored parameters. These alarms are triggered based on the B2 bit error rate (BER).

 The alarms are logically defined and trigger on their corresponding BER threshold values. For

 example, the system continuously monitors B2 BER of multiplex section. Initially, B2_SD

 alarm is triggered based on corresponding threshold BER value for B2_SD alarm and then if

 the BER value further increases (i.e., worsens over time) B2_EXC alarm is triggered.

        21.      B2_EXC is an alarm indicating that the multiplex section (MS) B2 BER in

 the received line signals exceeds some predefined threshold. The system continuously detects

 B2 BER every 800ms (i.e., the accused instrumentality stores plurality of BER values) and if

 the BER in MS signals exceeds the specified threshold for 3 sec (i.e., the accused

 instrumentality analyzes the BER values for BER degradation), the system reports the

 B2_EXC alarm.




https://support.huawei.com/enterprise/us/doc/EDOC1000096390




                                                   6
https://support.huawei.com/enterprise/us/doc/EDOC1000096390

        22.      When the B2_EXC alarm occurs, it indicates that the carried services are

 severely degraded. Also, if the linear MSP is configured, the B2_EXC alarm triggers

 protection switching.




https://support.huawei.com/enterprise/us/doc/EDOC1000096390

        23.      B2_EXC is an alarm indicating that the multiplex section (MS) B2 bit error

 rate (BER) in the received line signals exceeds the threshold. The system continuously detects

 B2 BER every 800ms and if the BER in MS signals exceeds the specified threshold (default:

 1 x 10-3) for 3 sec (i.e., the accused instrumentality compares the detected BER values to

 predetermined BER threshold levels), the system reports the B2_EXC alarm. Further, if the

 BER in MS signals is restored to normal and stays lower than the specified threshold for

 another 10 sec, the system clears the B2_EXC alarm.



                                                    7
https://support.huawei.com/enterprise/us/doc/EDOC1000096390




 https://support.huawei.com/enterprise/us/doc/EDOC1000096390

        24.      B2_EXC is an alarm indicating that the multiplex section (MS) B2 bit error

 rate (BER) in the received line signals exceeds the threshold. The system continuously detects

 B2 BER every 800ms and if the BER in MS signals exceeds the specified threshold (default:

 1 x 10-3) for 3 sec (i.e., the accused instrumentality compares the collected BER values to

 predetermined BER threshold level), the system reports the B2_EXC alarm. Further, if the




                                                    8
 BER in MS signals is restored to normal and stays lower than the specified threshold for

 another 10 sec, the system clears the B2_EXC alarm.




https://support.huawei.com/enterprise/us/doc/EDOC1000096390




 https://support.huawei.com/enterprise/us/doc/EDOC1000096390

        25.      The B2_SD is an alarm indicating that the multiplex section (MS) B2 bit error

 rate (BER) in the received signals on the alarm-indicated line is degraded. The system detects

 the B2 BER every 800 ms by checking B2 bytes. If the BER in MS signals exceeds the

 specified threshold (default: 1 x 10–6) for 3s, the system reports the B2_SD alarm.


                                                    9
https://support.huawei.com/enterprise/us/doc/EDOC1000096390




https://support.huawei.com/enterprise/us/doc/EDOC1000096390


        26.      If the B2 BER increases, then B2_EXC alarm is triggered. B2_EXC is an

 alarm indicating that the multiplex section (MS) B2 bit error rate (BER) in the received line

 signals exceeds the predefined threshold. The system continuously detects B2 BER every

 800ms and if the BER in MS signals exceeds the specified threshold (default: 1 x 10–3) for 3

 sec, the system reports the B2_EXC alarm.


                                                   10
https://support.huawei.com/enterprise/us/doc/EDOC1000096390




https://support.huawei.com/enterprise/us/doc/EDOC1000096390

        27.      The accused instrumentality continuously monitors the B2 BER and based on

 the BER values, either B2_SD or B2_EXC alarm is triggered. B2_SD alarm is triggered at a

 lower BER threshold (here, default: 1 x 10–6) and the B2_EXC alarm is triggered at a higher

 BER threshold (here, default: 1 x 10–3). Accordingly, if the BER value worsens over time, the

 accused instrumentality changes the alarm from B2_SD to B2_EXC or in other words the

 B2_SD alarm will be suppressed when the B2_EXC alarm occurs.




https://support.huawei.com/enterprise/us/doc/EDOC1000096390
                                                   11
        28.       B2_SD is an alarm indicating that the multiplex section (MS) B2 bit error rate

 (BER) in the received signals on the alarm-indicated line is degraded. The system detects the

 B2 BER every 800 ms by checking B2 bytes. If the BER in MS signals exceeds the specified

 threshold (default: 1 x 10–6) for 3s, the system reports the B2_SD alarm. S




https://support.huawei.com/enterprise/us/doc/EDOC1000096390

        29.       Similarly, B2_EXC is an alarm indicating that the multiplex section (MS) B2

 bit error rate (BER) in the received line signals exceeds the threshold. The system continuously

 detects B2 BER every 800ms and if the BER in MS signals exceeds the specified threshold

 (default:    1   x   10–3)   for   3   sec,   the   system   reports   the    B2_EXC     alarm.




https://support.huawei.com/enterprise/us/doc/EDOC1000096390


                                                      12
        30.      The accused instrumentality continuously monitors the B2 BER and based on

 the BER values, either B2_SD or B2_EXC alarm is triggered. B2_SD alarm is generated at a

 lower BER threshold (here, default: 1 x 10–6) and the B2_EXC alarm is generated at a higher

 BER threshold (here, default: 1 x 10–3). As the BER value worsens over time, the accused

 instrumentality changes the alarm from B2_SD to B2_EXC which shows an indication of BER

 degradation.




                https://support.huawei.com/enterprise/us/doc/EDOC1000096390

        31.      When the B2_EXC alarm is triggered, it indicates that the carried services are

 severely degraded. If the linear MSP is configured, the B2_EXC alarm triggers protection

 switching.




https://support.huawei.com/enterprise/us/doc/EDOC1000096390

        32.      The accused instrumentality equipment supports 1+1 Linear Multiplex

 Section Protection (LMSP) and 1:N LMSP. When the working channel is faulty (i.e., in case

 of BER degradation), the services are switched to the protection channel (i.e., switching a

 transmission port).




                                                    13
https://support.huawei.com/enterprise/us/doc/EDOC1000100103

       33.     In view of preceding paragraphs, each and every element of at least claim 1 of

the ’712 Patent is found in the Accused Products.

       34.        Huawei has and continues to directly infringe at least one claim of the ’712

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for

sale, importing, and/or distributing the Accused Products in the United States, including

within this judicial district, without the authority of Brazos.

       35.        Huawei has received notice and actual or constructive knowledge of the ’712

Patent since at least the date of service of this Complaint.

       36.        Since at least the date of service of this Complaint, through its actions,

Huawei has actively induced product makers, distributors, retailers, and/or end users of the

Accused Products to infringe the ’712 Patent throughout the United States, including within

this judicial district, by, among other things, advertising and promoting the use of the Accused

Products in various websites, including providing and disseminating product descriptions,

operating manuals, and other instructions on how to implement and configure the Accused

Products. Examples of such advertising, promoting, and/or instructing include the documents

at:

       •     https://support.huawei.com/enterprise/us/category/routers-pid-

                                                      14
             1482607112869?submodel=16533
       •     https://support.huawei.com/enterprise/us/doc/EDOC1000100103
       •     https://support.huawei.com/enterprise/us/doc/EDOC1000096390


       37.        Since at least the date of service of this Complaint, through its actions, Huawei

has contributed to the infringement of the ’712 Patent by having others sell, offer for sale, or

use the Accused Products throughout the United States, including within this judicial district,

with knowledge that the Accused Products infringe the ’712 Patent. The Accused Products are

especially made or adapted for infringing the ’712 Patent and have no substantial non-

infringing use. For example, in view of the preceding paragraphs, the Accused Products

contain functionality which is material to at least one claim of the ’712 Patent.

                                            JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                   REQUEST FOR RELIEF

           WHEREFORE, Brazos respectfully requests that the Court:

           (A)   Enter judgment that Huawei infringes one or more claims of the ’712 Patent

 literally and/or under the doctrine of equivalents;

           (B)   Enter judgment that Huawei has induced infringement and continues to

 induce infringement of one or more claims of the ’712 Patent;

           (C)   Enter judgment that Huawei has contributed to and continues to contribute

 to the infringement of one or more claims of the ’712 Patent;

           (D)   Award Brazos damages, to be paid by Huawei in an amount adequate to

 compensate Brazos for such damages, together with pre-judgment and post-judgment

 interest for the infringement by Huawei of the ’712 Patent through the date such judgment



                                                       15
  is entered in accordance with 35 U.S.C. §284, and increase such award by up to three times

  the amount found or assessed in accordance with 35 U.S.C. §284;

         (E)     Declare this case exceptional pursuant to 35 U.S.C. §285; and

         (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

  additional relief as is deemed appropriate by this Court.



Dated: June 17, 2020                          Respectfully submitted,

                                             /s/ James L. Etheridge

                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com


                                             COUNSEL FOR PLAINTIFF




                                                     16
